

115 HR 2140 IH: Right Start Child Care and Education Act of 2017
U.S. House of Representatives
2017-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2140IN THE HOUSE OF REPRESENTATIVESApril 25, 2017Mr. Ruppersberger introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to increase the credit for employers establishing
			 workplace child care facilities, to increase the child care credit to
			 encourage greater use of quality child care services, to provide
			 incentives for students to earn child care-related degrees and to work in
			 child care facilities, and to increase the exclusion for employer-provided
			 dependent care assistance.
	
 1.Short titleThis Act may be cited as the Right Start Child Care and Education Act of 2017. 2.Increase in employer-provided child care credit (a)Increase in creditable percentage of child care expendituresParagraph (1) of section 45F(a) of the Internal Revenue Code of 1986 is amended by striking 25 percent and inserting 35 percent.
 (b)Increase in creditable percentage of resource and referral expendituresParagraph (2) of section 45F(a) of such Code is amended by striking 10 percent and inserting 20 percent. (c)Increase in maximum creditSubsection (b) of section 45F of such Code is amended by striking $150,000 and inserting $225,000.
 (d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2017. 3.Increase in dependent care credit (a)Increase in incomes eligible for full creditParagraph (2) of section 21(a) of the Internal Revenue Code of 1986 is amended by striking $15,000 and inserting $20,000.
 (b)Increase in percentage of expenses allowableParagraph (2) of section 21(a) of such Code is amended— (1)by striking 35 percent and inserting 50 percent; and
 (2)by striking 20 percent and inserting 35 percent. (c)Increase in dollar limit on amount creditableSubsection (c) of section 21 of such Code is amended—
 (1)by striking $3,000 in paragraph (1) and inserting $6,000; and (2)by striking $6,000 in paragraph (2) and inserting $12,000.
				(d)Credit To be refundable
 (1)In generalSection 21 of such Code is hereby moved to subpart C of part IV of subchapter A of chapter 1 of such Code (relating to refundable credits) and inserted after section 36B.
				(2)Technical amendments
 (A)Section 21 of such Code, as so moved, is redesignated as section 36C. (B)Paragraph (1) of section 36C(a) of such Code (as redesignated by paragraph (2)) is amended by striking this chapter and inserting this subtitle.
 (C)Paragraph (1) of section 23(f) of such Code is amended by striking 21(e) and inserting 36C(e). (D)Paragraph (6) of section 35(g) of such Code is amended by striking 21(e) and inserting 36C(e).
 (E)Subparagraph (C) of section 129(a)(2) of such Code is amended by striking section 21(e) and inserting section 36C(e). (F)Paragraph (2) of section 129(b) of such Code is amended by striking section 21(d)(2) and inserting section 36C(d)(2).
 (G)Paragraph (1) of section 129(e) of such Code is amended by striking section 21(b)(2) and inserting section 36C(b)(2). (H)Subsection (e) of section 213 of such Code is amended by striking section 21 and inserting section 36C.
 (I)Subparagraph (H) of section 6213(g)(2) of such Code is amended by striking section 21 and inserting section 36C. (J)Subparagraph (L) of section 6213(g)(2) of such Code is amended by striking section 21, and inserting section 36C,.
 (K)Paragraph (2) of section 1324(b) of title 31, United States Code, is amended by inserting 36C, after 36B,. (L)The table of sections for subpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after the item relating to section 36B the following:
						
							
								Sec. 36C. Expenses for household and dependent care services necessary for gainful employment..
 (M)The table of sections for subpart A of such part IV is amended by striking the item relating to section 21.
 (e)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2017. 4.Three-year credit for individuals holding child care-related degrees who work in licensed child care facilities (a)In generalSubpart A of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 25D the following new section:
				
					25E.Right start child care and education credit
 (a)Allowance of creditIn the case of an individual who is an eligible child care provider for the taxable year, there shall be allowed as a credit against the tax imposed by this chapter for the taxable year the amount of $2,000.
						(b)3-Year credit
 (1)In generalThe credit allowable by subsection (a) for any taxable year to an individual shall be allowed for such year only if the individual elects the application of this section for such year.
 (2)ElectionAn election to have this section apply may not be made by an individual for any taxable year if such an election by such individual is in effect for any 3 prior taxable years.
 (c)Eligible child care providerFor purposes of this section— (1)In generalThe term eligible child care provider means, for any taxable year, any individual if—
 (A)as of the close of such taxable year, such individual holds a bachelor’s degree in early childhood education, child care, or a related degree and such degree was awarded by an eligible educational institution (as defined in section 25A(f)(2)), and
 (B)during such taxable year, such individual performs at least 1,200 hours of child care services at a facility if—
 (i)the principal use of the facility is to provide child care services, (ii)no more than 25 percent of the children receiving child care services at the facility are children (as defined in section 152(f)) of the individual or such individual’s spouse, and
 (iii)the facility meets the requirements of all applicable laws and regulations of the State or local government in which it is located, including the licensing of the facility as a child care facility.
									Subparagraph (B)(i) shall not apply to a facility which is the principal residence (within the
 meaning of section 121) of the operator of the facility.(2)Child care servicesThe term child care services means child care and early childhood education.. (b)Clerical amendmentThe table of sections for such subpart A is amended by inserting after the item relating to section 25D the following new item:
				
					Sec. 25E. Right start child care and education credit..
 (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2017. 5.Increase in exclusion for employer-provided dependent care assistance (a)In generalSubparagraph (A) of section 129(a)(2) of the Internal Revenue Code of 1986 (relating to dependent care assistance programs) is amended by striking $5,000 ($2,500 and inserting $7,500 ($3,750.
 (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2017. 